                         Case 3:20-mj-00230            Document 1          Filed 09/03/20        Page 1 of 6

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No. 3:20-mj-00230
                                                                    )
                                                                    )
                   Pedro Aldo Ramos, Jr.                            )
                                                                    )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   August 24, 2020               in the county of             Multnomah            in the
                       District of            Oregon           , the defendant(s) violated:

            Code Section                                                      Offense Description


18 U.S.C. § 231(a)(3)                           Civil Disorder - Intentionally Obstructing, Impeding, Interfering with Law
                                                Enforcement Officers Engaged in Official Duties




         This criminal complaint is based on these facts:

           See attached affidavit of FBI Special Agent Brendan M. Dennard




         ✔ Continued on the attached sheet.
         u

                                                                                              /s/ Brendan M. Dennard
                                                                                               Complainant’s signature

                                                                                   FBI Special Agent Brendan M. Dennard
                                                                                                Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
WHOHSKRQHDWBBBBBBBBDPSP
               4:47

Date:       September 3, 2020
                                                                                                  Judge’s signature

City and state:                         Portland, Oregon                          Hon. Jolie A. Russo, U.S. Magistrate Judge
                                                                                                Printed name and title
            Case 3:20-mj-00230        Document 1       Filed 09/03/20     Page 2 of 6




DISTRICT OF OREGON, ss:               AFFIDAVIT OF BRENDAN M. DENNARD

             Affidavit in Support of a Criminal Complaint and Arrest Warrant

       I, Brendan M. Dennard, being duly sworn, do hereby depose and state as follows:

                             Introduction and Agent Background

       1.      I am a Special Agent (SA) with the FBI and have been so employed for nine

years. I am currently assigned to a squad that is responsible for investigating violent crime,

fugitive apprehensions, and crimes against children. In 2011, I successfully completed 21 weeks

of training at the FBI Academy located in Quantico, Virginia. During that time, I was taught the

use and practical application of various investigative techniques that Federal law enforcement

officers are allowed to employ.

       2.      Prior to my current squad assignment, I was tasked with coordinating the FBI-led

Safe Streets Metro Gang Task Force (MGTF) and had done so for five plus years. Prior to that, I

was part of the Clackamas County Sheriff’s Office Inter-Agency Task Force and had been

assigned for approximately a year and a half. As a member of these task forces, as well as my

current assignment, I have been empowered under Title 18, United States Code, Sections 3052

and 3053, and Rule 4 of the Federal Rules of Criminal Procedure, to conduct investigations and

make arrests for federal criminal offenses, including violations of 18 U.S.C. § 231(a)(3) (civil

disorder – obstruction of law enforcement), 18 U.S.C. § 231(a)(1) (civil disorder - incendiary

device), 18 U.S.C. § 844(f)(1) (arson), 18 U.S.C. § 2101 (riot), and 18 U.S.C. § 371

(conspiracy). During my employment, I have been involved in the investigation and arrest of

individuals charged with the aforementioned crimes and have assisted in the execution of search

warrants and court orders based on those statutes.
            Case 3:20-mj-00230         Document 1      Filed 09/03/20      Page 3 of 6




3.     I submit this affidavit in support of a criminal complaint and arrest warrant for PEDRO

ALDO RAMOS JR., for civil disorder in violation of 18 U.S.C. § 231(a)(3). As set forth below,

there is probable cause to believe, and I do believe, that RAMOS assaulted a police officer for

the intended purpose of obstructing, impeding, or interfering in a violent manner with such law

enforcement officer; that RAMOS intentionally participated in blocking traffic on a public street;

that RAMOS did so knowingly and willfully, and that RAMOS did so during a civil disorder that

adversely affected interstate commerce.

                                          Applicable Law

       4.      Title 18 U.S.C. § 231(a)(3) provides that “whoever commits or attempts to

commit any act to obstruct, impede, or interfere with any fireman or law enforcement officer

lawfully engaged in the lawful performance of his official duties incident to an during the

commission of a civil disorder which in any way or degree obstructs, delays, or adversely affects

commerce or the movement of any article or commodity in commerce . . . shall be fined under

this title or imprisoned not more than five years or both.” The term “civil disorder” means any

public disturbance involving acts of violence by assemblages of three or more persons, which

causes an immediate danger of or results in damage or injury to the property or person of any

other individual.”

                                  Statement of Probable Cause

       5.      The information stated herein is based on my own personal involvement in this

investigation, as well as my discussions with other law enforcement officers involved in this

investigation, and information I have read that is contained in written reports pertaining to this

investigation. This affidavit does not include all facts known to me regarding this investigation


 Page 2 – Affidavit of BRENDAN M. DENNARD
              Case 3:20-mj-00230       Document 1       Filed 09/03/20      Page 4 of 6




but contains only those facts which I believe are sufficient to establish the requisite probable

cause.

         6.     On May 25, 2020, George Floyd died during his arrest by law enforcement

officers in Minneapolis, Minnesota, sparking nationwide protests that extended to Portland,

Oregon. The protests have, at times, included violence, civil disorder, arson, and looting.

         7.     On August 23, 2020, a group estimated at more than 200 people, gathered around

the Portland Police Bureau (PPB) North Precinct located at 449 NE Emerson Street, Portland,

Oregon. This precinct sits on the southeast corner of NE Martin Luther King Jr (MLK)

Boulevard and NE Killingsworth Street. At this location, MLK Blvd has four lanes of travel

while Killingsworth St has two; MLK is a major road in this area that runs north and south.

Protestors were present in the streets, effectively blocking traffic in both directions.

         8.     Around 10:29 p.m., the gathering was declared an unlawful assembly due to

individuals throwing chunks of ceramic, rocks, and glass bottles at officers. Participants were

ordered to leave the area. Around 11:08 p.m., the event was deemed a riot due to the ongoing

criminal behavior. Officers were struck by bottles, paint bombs, rocks, and heavy metal screws

that were deliberately thrown at them. Participants were once again ordered to disperse.

         9.     Around 12:45 a.m. on August 24, 2020, PPB officers assigned to the Mobile Field

Force were working the ongoing riot. An officer, hereafter Victim 1 (V1), was taking a female

subject into custody who refused to follow the dispersal orders and subsequently, assaulted the

officer. While V1 was arresting the subject, RAMOS ran up to the arresting officer, grabbed

ahold of V1’s vest, and attempted to pull V1 off the arrestee. RAMOS then punched V1 on the

side of her face. The assault was observed by a fellow officer, hereafter, Witness 1 (W1).


 Page 3 – Affidavit of BRENDAN M. DENNARD
                Case 3:20-mj-00230       Document 1        Filed 09/03/20     Page 5 of 6




RAMOS was subsequently arrested by police for Assault on a Public Safety Officer, among

other charges.

                                               Conclusion

          10.     Based on the foregoing, I have probable cause to believe, and I do believe, that

RAMOS intentionally obstructed, impeded, and interfered with law enforcement officers who

were engaged in the lawful performance of their duties when RAMOS assaulted a police officer

while participating in the blocking of traffic on a public street. RAMOS’s actions took place

during a civil disorder that adversely affected interstate commerce in violation of 18 U.S.C. §

231(a)(3). I therefore request that the Court issue a criminal complaint and arrest warrant for

RAMOS.

          11.     Prior to being submitted to the Court, this affidavit, the accompanying complaint

and the arrest warrant were all reviewed by Assistant United States Attorney (AUSA) Pamela

Paaso, AUSA Paaso advised me that in her opinion the affidavit and complaint are legally and

factually sufficient to establish probable cause to support the issuance of the requested criminal

complaint and arrest warrant.

/     /    /



/     /    /

                                          Request for Sealing

          12.     I respectfully request that the Court issue an order sealing, until further order of

the Court, all papers submitted in support of the requested criminal complaint and arrest warrant.

I believe that sealing these documents is necessary because any disclosure of the information at


    Page 4 – Affidavit of BRENDAN M. DENNARD
            Case 3:20-mj-00230        Document 1      Filed 09/03/20     Page 6 of 6




this time may cause flight from prosecution, or otherwise seriously jeopardize an investigation,

including the planned arrest of the defendant.



                                                  /s/Brendan M. Dennard __________________
                                                  Brendan M. Dennard
                                                  Special Agent, Federal Bureau of Investigation

      Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at
__________
 4:47pm    on September _____,
                           3 2020.


                                                    ________________________________
                                                    THE HONORABLE JOLIE A. RUSSO
                                                    United States Magistrate Judge




 Page 5 – Affidavit of BRENDAN M. DENNARD
